      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 1 of 6 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

PAINTERS DISTRICT COUNCIL #58 401(k)
                                 )
FUND, INTERNATIONAL UNION OF     )
PAINTERS AND ALLIED TRADES       )
DISTRICT COUNCIL #58, FINISHING  )
TRADES INSTITUTE, LABOR          )
MANAGEMENT COOPERATIVE           )
INITIATIVE, SAFETY TRAINING AWARD)
RECOGNITION, CENTRAL ILLINOIS    )
CONSTRUCTION TRADES SUBSTANCE    )
ABUSE TESTING FUND, INC., and    )
ILLINOIS STATE PAINTERS WELFARE  )
FUND,                            )
                                 )
                Plaintiffs,      )
                                 )
v.                               )                   Case No.:      3:19-cv-01333
                                 )
ROBERT W. BRITZ PAINTING COMPANY )
INC.,                            )
                                 )
                Defendant.       )

                                         COMPLAINT

       NOW COME Plaintiffs, PAINTERS DISTRICT COUNCIL #58 401(k) FUND, et al., by

their attorneys, CAVANAGH & O’HARA LLP, complaining of the Defendant, ROBERT W.

BRITZ PAINTING COMPANY INC., and allege as follows:

                                           Jurisdiction

       1.      This is a civil action under the Employee Retirement Income Security Act of 1974,

as amended from time to time and codified at 29 U.S.C. §1001 et seq. (“ERISA”).

       2.      This court has jurisdiction over this case because federal district courts have

exclusive jurisdiction under ERISA over civil cases like the present action. (See 29 U.S.C. §1132).



                                           Page 1 of 6
      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 2 of 6 Page ID #2



                                               Venue

       3.      Venue for civil cases like the present case is proper in a federal district court where

the breach took place, where a defendant resides or may be found, or where the plan is

administered. See, §502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2).

       4.      Venue is proper in this court because Plaintiff, Painters District Council 58 401(k)

Fund, is administered in Madison County, Illinois, which is located within the judicial district of

the United States District Court for the Southern District of Illinois, East St. Louis division.

                                               Parties

       5.      Plaintiffs are employee benefit funds, labor-management committees and/or funds

established pursuant to collective bargaining agreements between the International Union of

Painters and Allied Trades (“Union”) and certain employer associations whose employees are

covered by the applicable collective bargaining agreements with the Union.

       6.      Defendant, Robert W. Britz Painting Company Inc., was an Illinois corporation

doing business in Illinois, with a principal place of business in Divernon, Illinois.

                                        Factual Allegations

       7.      Defendant is bound to the applicable collective bargaining agreement with the

Union, under which Defendant is required to report hours and pay contributions to Plaintiffs (a

copy of the applicable collective bargaining agreement is attached hereto as Exhibit “A” and is

fully incorporated herein and made a part hereof by this reference).

       8.      Additionally, Defendant was bound to the entire term of Exhibit A pursuant to its

conduct, which evidenced an intent to be bound to said collective bargaining agreement.

       9.      Defendant contacted and utilized the Union for manpower both prior and during

the term of Exhibit A.
                                             Page 2 of 6
      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 3 of 6 Page ID #3



        10.     Defendant recurrently used the Union for manpower both prior and during the term

of Exhibit A.

        11.     Defendant has historically paid its employees from the Union the rate of pay as

negotiated in the applicable collective bargaining agreements, or the applicable addenda thereto

(i.e., “union scale”).

        12.     Defendant has historically remitted check-offs (i.e., wage deductions) to the Union

and other Plaintiffs from its employees’ pay checks.

        13.     Defendant has shown other signs of being bound to Exhibit A (and previous

collective    bargaining   agreements)    by    submitting    to   multiple   payroll    compliance

examinations/audits.

        14.     Exhibit A binds Defendant to the provisions of certain trust agreements of Plaintiffs

(copies of the relevant trust agreements are attached hereto as Exhibits “B” and “C” and are fully

incorporated herein and made a part hereof by this reference).

        15.     Defendant employed members of the Union, who are also participants in the

employee benefit funds administered by Plaintiffs pursuant to the collective bargaining agreement

to which Defendant is bound.

        16.     Defendant has employed individuals who performed hours of covered work for

which fringe benefit contributions are owed to Plaintiffs under the provisions of the collective

bargaining agreement and trust agreements.

        17.     Defendant is required under the collective bargaining agreement and trust

agreements to pay contributions to Plaintiffs for the hours of covered work performed under the

collective bargaining agreement by its employees each month.

        18.     Pursuant to §1145 of ERISA, Defendant is required to pay fringe benefit
                                            Page 3 of 6
      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 4 of 6 Page ID #4



contributions to Plaintiffs in accordance with the terms and conditions of the collective bargaining

agreement and the trust agreements. See, 29 U.S.C. §1145.

       19.     Defendant’s payment of amounts owed under the collective bargaining agreement

are due to Plaintiffs by the 15th day of the month following the month in which the hours were

worked by Defendant’s employees.

       20.     Defendant failed to report all hours of covered work performed by its employees

and make payment to Plaintiffs for all amounts owed as required under the collective bargaining

agreement.

       21.     Defendant breached the provisions of the applicable collective bargaining

agreement and the trust agreements by failing to timely report hours worked by its employees and

paying the amounts owed.

       22.     Pursuant to the trust agreements, Plaintiffs have the right to examine the payroll

books and records of Defendant to confirm the accuracy of Defendant’s reporting of hours worked

and gross wages earned, and to determine whether Defendant has paid Plaintiffs all fringe benefit

contributions and check-offs owed.

       23.     Plaintiffs conducted a fringe benefit/payroll compliance audit of Defendant

covering the period of January 1, 2012 through December 31, 2015, which identified certain and

determinable amounts owed by Defendant. The audit report is attached hereto as Exhibit D.

       24.     Based upon the audit report, Plaintiffs have determined that Defendant owes

Plaintiffs contributions and check-offs in the amount of $5,363.09.

       25.     Pursuant to the terms of the collective bargaining agreement and/or the trust

agreements, Defendant is also liable for liquidated damages, interest, reasonable attorneys’ fees,

court costs and all other reasonable expenses incurred by Plaintiffs in the collection of delinquent
                                            Page 4 of 6
      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 5 of 6 Page ID #5



contributions, such as audit costs.

        26.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of the Plaintiffs

in this matter, the Court shall award Plaintiffs certain relief, including interest, liquidated

damages or double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA

provides as follows:

                (g)    Attorney’s fees and costs; awards in actions involving
                delinquent contributions
                                       *              *              *
                       (2)     In any action under this subchapter by a fiduciary for
                       or on behalf of a plan to enforce section 1145 of this title in
                       which a judgment in favor of the plan is awarded, the court
                       shall award the plan –

                                (A)     the unpaid contributions,

                                (B)     interest on the unpaid contributions,

                                (C)     an amount equal to the greater of –

                                        (i)    interest on the unpaid contributions,
                                        or
                                        (ii)   liquidated damages provided for
                                        under the plan in an amount not in excess of
                                        20 percent (or such higher percentage as may
                                        be permitted under Federal or State law) of
                                        the amount determined by the court under
                                        subparagraph (A),

                                (D)     reasonable attorney’s fees and costs of the
                                        action, to be paid by the defendant, and

                                (E)     such other legal or equitable relief as the
                                        court deems appropriate.

                        For purposes of this paragraph, interest on unpaid
                contributions shall be determined by using the rate provided under
                the plan, or, if none, the rate prescribed under section 6621 of title
                26. (See, §1132(g)(2) of ERISA).

        WHEREFORE, Plaintiffs pray as follows:
                                              Page 5 of 6
      Case 3:19-cv-01333 Document 1 Filed 12/06/19 Page 6 of 6 Page ID #6



       A.      That judgment be entered in favor of the Plaintiffs and against Defendant for all

such monies found to be due—including delinquent contributions, check-offs, liquidated

damages, interest, audit costs, attorney fees, court costs, and all applicable statutory remedies

pursuant to 29 U.S.C. §1132(g)(2) for the period of January 1, 2012 through December 31,

2015—at the time Judgment is rendered;

       B.      Specifically, that Defendant is decreed to pay to Plaintiffs $5,363.09 in fringe

benefit contributions and check-offs, plus any other amounts found to be owing at the time

judgment is entered;

       C.      That Defendant be decreed to pay Plaintiffs their reasonable attorney fees and

costs as provided by ERISA, 29 U.S.C. §1132(g)(2), the collective bargaining agreement, and

Plaintiffs’ trust agreements;

       D.      That Defendant be decreed to pay all costs attendant to these proceedings; and

       E.      That Plaintiffs be awarded such other and further relief as the Court deems just

and equitable, all at Defendant’s costs.


                                              PAINTERS DISTRICT COUNCIL #58 401(k)
                                              FUND, et al., Plaintiffs,


                                              By:             s/ Timothy J. Shrake II
                                                              TIMOTHY J. SHRAKE II
                                                              CAVANAGH & O’HARA LLP
                                                              2319 W. Jefferson Street
                                                              Springfield, IL 62702
                                                              Telephone: (217) 544-1771
                                                              Fax: (217) 544-9894
                                                              timshrake@cavanagh-ohara.com




                                            Page 6 of 6
